Citation Nr: 1709524	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO. 14-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968. The Veteran died in August 2012. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of monthly dependency and indemnity compensation (DIC) based on recognition as a helpless child of a deceased veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. The Veteran died in August 2012. The death certificate identified the immediate cause of death as esophageal cancer with coronary artery disease and liver metastasis as contributory causes.

2. The Veteran was stationed at Camp Lejeune during his military service and exposed to toxins as a result of the contaminated water supply.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1311, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death. The Veteran's August 2012 death certificate lists esophageal cancer as the primary cause of the Veteran's death. A July 2013 addendum to the death certificate cites coronary artery disease (CAD) and liver metastasis as other significant conditions contributing to death. VA and private treatment records show that the Veteran was diagnosed with esophageal cancer with liver metastasis in July 2012 and with CAD in April 1999. See January 2011 Private Treatment Records; see also February 2013 VA Examination Report.
The appellant contends that service connection for the cause of the Veteran's death is warranted and has offered two theories of entitlement. First, the appellant contends that the Veteran's esophageal cancer was due to contaminated water exposure while stationed at Camp Lejeune. Secondly, the appellant contends that the Veteran's CAD was caused by herbicide exposure while stationed in the Republic of Vietnam. 

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2016). The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran. 38 C.F.R. § 3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as esophageal cancer and CAD, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The record shows that the Veteran was stationed at Camp Lejeune. With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987. See M21-1, Part IV, Subpart ii, 2.C.5.o-r. Thus, it has developed certain presumptive provisions to adjudicate claims based on toxin exposure at Camp Lejeune. See 38 U.S.C.A. § 1710(e) (West 2014); 38 C.F.R. § 17.400 (2016) (implementing the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154).

Most recently, VA proposed to amend its adjudication regulations relating to presumptive service connection to add eight diseases associated with contaminants present in the water supply at Camp Lejeune. This proposed rule would establish that veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) between August 1, 1953, and December 31, 1987, and who have been diagnosed with any of eight associated diseases, are presumed to have a service-connected disability for purposes of entitlement to VA benefits. The eight diseases for which the presumption is proposed are: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease. See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 175, 62419-62426 (Sept. 9, 2016) (to be codified at 38 C.F.R. pt. 3). 

Apart from the proposed changes noted above, service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure. That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure. Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune. However, apart from the eight diseases for which presumptive service connection is proposed, it is up to a competent medical authority, based on each veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune. Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.
The Veteran has confirmed service at Camp Lejeune and therefore, the Board recognizes his exposure to contaminated water. However, esophageal cancer is not included in the proposed rule regarding presumptive service connection for those who served at Camp Lejeune. Notably, the proposed rule indicates that "none of the internationally recognized scientific authorities ... concluded that there is a positive association" between esophageal cancer and contaminated water exposure. See 81 Fed. Reg. 175 at 62421. Therefore, sufficient medical evidence is required to show that the disability is related to the Veteran's exposure to contaminated water sources. 

The evidence is at least in equipoise in showing a direct nexus between exposure to contaminated water at Camp Lejeune and the Veteran's esophageal cancer. In December 2016, the Board sought opinion from an expert Veterans Health Administration (VHA) oncologist with respect to the etiology of the cause of the Veteran's death. The VHA oncologist determined that the Veteran's esophageal cancer was more likely than not due to his exposure to toxins while stationed at Camp Lejeune. 

Specifically, the VHA oncologist noted that many studies suggest a higher risk of esophageal cancer in people exposed to TCE, PCE, VC, and benzene. He acknowledged that the Agency for Toxic Substances and Disease Registry does not consider the evidence strong enough to support causation, but opined that this is often the case in epidemiologic studies due to lack of cases and limitations of retrospective date. The VHA oncologist further opined that the most relevant study showed a 43% increase in the risk of death from esophageal cancer specifically in marines stationed at Camp Lejeune. Lastly, the VHA oncologist points to the Veteran's lack of other risk factors associated with esophageal cancer, to include extensive cigarette smoking or alcohol history, and concludes that the Veteran's esophageal cancer was more likely than not caused by his exposure to contaminated water at Camp Lejeune. 

In the February 2013 VA medical opinion, the VA examiner noted that review of the medical literature indicated that "there is no known statistically significant association with any exposure to known toxins in the water at Camp Lejeune between esophageal cancer and exposure to organic solvents including benzene through an environmental exposure," and concluded that the esophageal cancer was more likely than not associated with factors such as tobacco smoking, excessive alcohol consumption, dietary factors, achalasia, and low socioeconomic status. However, the VA examiner failed to discuss the risk factors for esophageal cancer as specific to this Veteran, and therefore, the opinion is not dispositive.

As the Board has determined that Veteran's esophageal cancer is the primary cause of death, and is etiologically related to his active service, further discussion of the Veteran's CAD is not necessary. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the cause of the Veteran's death is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


